DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Specification
The disclosure is objected to because of the following informalities: The “Related Application” information in regard to the allowable Patent Number needs to be updated in the Specification.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regard to claim 1, lines 6-7, it is not clear as to what the “First class” and the “Second class” of chemical resistance of the respective first and second polymeric  layers are.    It is not clear as to what “standard of chemical resistance” is being claimed such as if it is of a scientific materials organization or some other method of  material standardization rating method.

  It is not clear as to  what the parameters of the first, second and third polymeric materials is structured to be in regard to its thickness or make- up in order to provide the necessary chemical resistance as claimed. 
 
 In claim 4, line      1, the term “Thin” is a relative term and it is not clear as to what the metes and bounds of    a “Thin coating” includes.  In claims 5-7, line, the claims also include the relative term “Thin” that is also indefinite and unclear in regard to the metes and bounds of the term. 
 In claim 9, lines 7-8, it is not clear as to what the “one class of chemical resistance” includes and as to what the “Second class of chemical resistance” includes.  The classes of chemical resistance have not been clearly defined such as in what  make-up the classes are for and   as to what standard creates the chemical resistance classes such as if it is of a known standard or is created by another  unknown organization .    It is not clear as to what “standard of chemical resistance” is being claimed such as if it is of a scientific materials organization or some other method of  material standardization rating method. The metes and bounds of the classes of chemical resistance are not clear.  
 In claim 11, line 2, the term “(Cancelled) is included and it is not clear as to whether one of the claims thereabout is “Cancelled”.
  IN claim 9 it is not clear as to how the hand shaped formed is coated and as to how much of it is coated with a coagulant.  The metes  and bounds of the first and second   layers is not clear. It is not clear as to how much of the hand shaped former is  coated in regard to  if it is the entire hand shaped former nad 
 In claim 17, line 4, applicant is claiming a “Second polymeric layer”   but it is not clear as to in what shape the second polymeric layer is formed in such as if it is in the shape of a glove or if it is just a thin layer on part of the glove shaped first    polymeric layer.  I t is also not clear as to how the second polymeric layer is  “specified” for a second class of chemical resistance”  It  is not clear if the classes of chemical resistance are of a standard created by a “standardizing organization” or by some other means.  It is not clear as to how the layers are “specified” ” for the first and second classes and has to how they are “Specified”.   In claim 18, line 3, the term “optionally” is  indefinite and unclear and  it is not clear as to how the layer is  alternatively called for a third class of chemical resistance.  The metes and bounds of the term  renders the claim indefinite.  In claim 18 it is not clear if the layers are the same size and if they each cover each other in entirety or only some portion thereof.  In claim20, line 2, the term “thin” is a relative term as previously discussed above in claim 4.
However, the claims, as best understood, have been examined on their merits.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
s 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21  of U.S. Patent No. 10154699. Although the claims at issue are not identical, they are not patentably distinct from each other because they claim the same chemical resistant composite glove having the first through third layers of the material layers as claimed and the method for forming  the chemical resistant composite glove with the first and second or first, second and third layers structured as claimed in claims 1-6 and 12-20 and the inherent method of making the glove as in claims 7-11.

None of the cited references, alone or in combination, disclose the glove and the method of making the glove on a former wherein the glove layers include the claimed material layers in the shape of a glove and in the layer locations as in claims 1-20. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GLORIA M HALE whose telephone number is (571)272-4984.  The examiner can normally be reached on MON.-THURS..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on 1-571-272-3425.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GLORIA M HALE/Primary Examiner, Art Unit 3732